Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in Registration Statement No. 333-191637 on Form S-8 of our reports dated March 16, 2017, relating to the consolidated financial statements and financial statement schedules of Burlington Stores, Inc. and subsidiaries, and the effectiveness of Burlington Stores, Inc. and subsidiaries' internal control over financial reporting, appearing in this Annual Report on Form 10-K of Burlington Stores, Inc. for the year ended January 28, 2017. /s/ DELOITTE& TOUCHE LLP Parsippany, New Jersey March 16, 2017
